DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 – 8, 10 – 12, 14, 16 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (Pub. No.: US 2020/0154314) in view of Lee (Pub. No.: US 2020/0059823).
 	Regarding claim 1, Tang discloses a method performed by a transmitter in a wireless communication system, the method comprising: constructing at least one radio link control (RLC) protocol data unit (PDU) based on at least one RLC service data unit (SDU) before receiving information associated with a transmission (see Fig. 1, RLC PDUs (b), (c), and (d) with header are constructed from RLC SDU, para. 0009, 0053, 0060, 0075, 0079, 0094, to generate a target RLC PDU that includes a segment of a complete RLC SDU); and in case that the RLC SDU is segmented into a plurality of segments, setting a sequence number (SN) in a header of an RLC PDU of the at least one RLC PDU that contains a segment of the plurality of segments based on a variable value of the SN associated with the at least one RLC PDU (see Fig. 1, RLC PDUs (b), (c), and (d) with header are constructed from RLC SDU, para. 0009, 0053, 0060, 0077, 0079, 0094, to generate three RLC PDUs, i.e., an RLC PDU 1 of which a data domain includes the segment 1, an RLC PDU 2 of which a data domain includes the segment 2 and an RLC PDU 3 of which a data domain includes the segment 3; and values of SN fields in headers of the three RLC PDUs are the same).
	Tang does not disclose the following claimed features: regarding claim 1, determining whether to segment the at least one RLC SDU, in case that the information associated with the transmission is received.
 	Regarding claim 1, Lee discloses determining whether to segment the at least one RLC SDU, in case that the information associated with the transmission is received (see para. 0110 – 0114, UL grant is received, as follows… 4. Each RLC entity performs segmentation and/or concatenation of RLC SDUs to construct a RLC PDU. For each RLC PDU, Framing Info (FI) and RLC Sequence Number (RSN) are mandatorily present).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tang, and have the features, as taught by Lee, such that the BS efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information using the limited radio resources in order to reduce delay/latency compared to legacy system, as discussed by Lee (para. 0008 - 0009).

Tang does not disclose the claimed features as recited in claim 2.
	
	Regarding claim 2, Lee discloses wherein the information associated with the transmission corresponds to an uplink (UL) grant and is delivered from a medium access control (MAC) entity (see Fig. 4, para. 0111, the UE receives a UL grant from an eNB with a MAC layer).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tang, and have the features, as taught by Lee, such that the BS efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information using the limited radio resources in order to reduce delay/latency compared to legacy system, as discussed by Lee (para. 0008 - 0009).

	Regarding claim 4, Tang discloses further comprising: setting the SN in a header of another RLC PDU of the at least one RLC PDU that contains another segment of the plurality of segments, wherein the SN of the RLC PDU is same as the SN of the another RLC PDU (see para. 0009, 0058, 0060, 0070, values of SN fields in headers of the three RLC PDUs are the same).
	Tang discloses if the data field of the RLC PDU includes only the complete RLC SDU, the RLC PDU does not include a sequence number (SN) (abstract); however, Tang does not disclose all of the claimed features as recited in claim 6.
	Regarding claim 6, Lee discloses wherein, in case that the RLC SDU is not segmented into the plurality of segments, a header of a RLC PDU that contains the RLC SDU completely includes a segmentation information (SI) field without an SN field and a segmentation offset (SO) field, and wherein the SI field indicates whether the RLC PDU contains a complete RLC SDU or not (see para. 0132, 0138, each RLC PDU can contain a complete RLC SDU or a RLC SDU segment. Each RLC PDU may have two bits indicator to indicate whether the RLC PDU contains a complete RLC SDU, the first RLC SDU segment, the middle RLC SDU segment or the last RLC SDU segment. Each RLC PDU, which contains RLC SDU segment, can have segment offset field to indicate the position of the RLC SDU segment within the original RLC SDU).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tang, and have the features, as taught by Lee, such that the BS efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information using the limited radio resources in order to reduce delay/latency compared to legacy system, as discussed by Lee (para. 0008 - 0009).

	Regarding claim 7, Tang discloses wherein the SN set in the header of the RLC PDU is set in an SN field of the header of the RLC PDU (see para. 0060, SN fields in the headers of the three RLC PDUs).
	Regarding claim 8, Tang discloses further comprising: receiving, on higher layer signaling, configuration information associated with a number of a bit of the SN field of the header of the RLC PDU (see para. 0061, the length of the SN may be configured by a network device through high-layer signaling such as a length of the SN is 5 bits).
	Tang does not disclose the claimed features as recited in claim 10.
	Regarding claim 10, Lee discloses wherein the information associated with the transmission further comprises information on size of the RLC PDU (see para. 0113, the determined RLC PDU size).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tang, and have the features, as taught by Lee, such that the BS efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information using the limited radio resources in order to reduce delay/latency compared to legacy system, as discussed by Lee (para. 0008 - 0009).

	Regarding claim 11, Tang discloses a transmitter in a wireless communication system, the transmitter comprising: a transceiver; and at least one processor coupled with the transceiver (see Fig. 8, para. 0094, a device with a processor 110 and a transceiver 120) and configured to: construct at least one radio link control (RLC) protocol data unit (PDU) based on at least one RLC service data unit (SDU) before receiving information associated with a transmission (see Fig. 1, RLC PDUs (b), (c), and (d) with header are constructed from RLC SDU, para. 0009, 0053, 0060, 0075, 0079, 0094, to generate a target RLC PDU that includes a segment of a complete RLC SDU); and in case that the RLC SDU is segmented into a plurality of segments, set a sequence number (SN) in a header of an RLC PDU of the at least one RLC PDU that contains a segment of the plurality of segments based on a variable value of the SN associated with the at least one RLC PDU (see Fig. 1, RLC PDUs (b), (c), and (d) with header are constructed from RLC SDU, para. 0009, 0053, 0060, 0077, 0079, 0094, to generate three RLC PDUs, i.e., an RLC PDU 1 of which a data domain includes the segment 1, an RLC PDU 2 of which a data domain includes the segment 2 and an RLC PDU 3 of which a data domain includes the segment 3; and values of SN fields in headers of the three RLC PDUs are the same).
	Tang does not disclose the following claimed features: regarding claim 11, determine whether to segment the at least one RLC SDU, in case that the information associated with the transmission is received.
Regarding claim 11, Lee discloses determine whether to segment the at least one RLC SDU, in case that the information associated with the transmission is received (see para. 0110 – 0114, UL grant is received, as follows… 4. Each RLC entity performs segmentation and/or concatenation of RLC SDUs to construct a RLC PDU. For each RLC PDU, Framing Info (FI) and RLC Sequence Number (RSN) are mandatorily present).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tang, and have the features, as taught by Lee, such that the BS efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information using the limited radio resources in order to reduce delay/latency compared to legacy system, as discussed by Lee (para. 0008 - 0009).



Tang does not disclose the claimed features as recited in claim 12.
	Regarding claim 12, Lee discloses wherein the information associated with the transmission corresponds to an uplink (UL) grant and is delivered from a medium access control (MAC) entity (see Fig. 4, para. 0111, the UE receives a UL grant from an eNB with a MAC layer).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tang, and have the features, as taught by Lee, such that the BS efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information using the limited radio resources in order to reduce delay/latency compared to legacy system, as discussed by Lee (para. 0008 - 0009).
	
	Regarding claim 14, Tang discloses wherein the at least one processor is further configured to: set the SN in a header of another RLC PDU of the at least one RLC PDU that contains another segment of the plurality of segments, wherein the SN of the RLC PDU is same as the SN of the another RLC PDU (see para. 0009, 0058, 0060, 0070, values of SN fields in headers of the three RLC PDUs are the same).
Tang discloses if the data field of the RLC PDU includes only the complete RLC SDU, the RLC PDU does not include a sequence number (SN) (abstract); however, Tang does not disclose all of the claimed features as recited in claim 16.
	Regarding claim 16, Lee discloses wherein, in case that the RLC SDU is not segmented into the plurality of segments, a header of a RLC PDU that contains the RLC SDU completely includes a SI field without an SN field and a segmentation offset (SO) field, and wherein the SI field indicates whether the RLC PDU contains a complete RLC SDU or not (see para. 0132, 0138, each RLC PDU can contain a complete RLC SDU or a RLC SDU segment. Each RLC PDU may have two bits indicator to indicate whether the RLC PDU contains a complete RLC SDU, the first RLC SDU segment, the middle RLC SDU segment or the last RLC SDU segment. Each RLC PDU, which contains RLC SDU segment, can have segment offset field to indicate the position of the RLC SDU segment within the original RLC SDU).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tang, and have the features, as taught by Lee, such that the BS efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information using the limited radio resources in order to reduce delay/latency compared to legacy system, as discussed by Lee (para. 0008 - 0009).

	Regarding claim 17, Tang discloses wherein the SN set in the header of the RLC PDU is set in an SN field of the header of the RLC PDU (see para. 0060, SN fields in the headers of the three RLC PDUs).
	Regarding claim 18, Tang discloses wherein the at least one processor is further configured to: control the transceiver to receive, on higher layer signaling, configuration information associated with a number of a bit of the SN field of the header of the RLC PDU (see para. 0061, the length of the SN may be configured by a network device through high-layer signaling such as a length of the SN is 5 bits).
	
	Tang does not disclose the claimed features as recited in claim 20.
	Regarding claim 20, Lee discloses wherein the information associated with the transmission further comprises information on size of the RLC PDU (see para. 0113, the determined RLC PDU size).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tang, and have the features, as taught by Lee, such that the BS efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information using the limited radio resources in order to reduce delay/latency compared to legacy system, as discussed by Lee (para. 0008 - 0009).

Allowable Subject Matter
Claims 3, 5, 9, 13, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US Pub. No. 2019/0124548), in the same field of endeavor as the present invention, disclose an invention for recomposing, by a central node, Radio Link Control (RLC) Service Data Units (SDUs) into an RLC Protocol Data Unit (PDU); and transmitting, by the central node, the RLC PDU to a transmitting node serving a UE, and recomposing and then transmitting, by the transmitting node, the RLC PDU according to a size of a scheduled transport block (para. 0011 - 0012).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473